Name: 2008/885/EC: Council Decision of 20Ã November 2008 appointing 9 Romanian members and 11 Romanian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-11-27

 27.11.2008 EN Official Journal of the European Union L 317/14 COUNCIL DECISION of 20 November 2008 appointing 9 Romanian members and 11 Romanian alternate members of the Committee of the Regions (2008/885/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Romanian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). On 1 January 2007, the Council adopted Decision 2007/6/EC appointing Bulgarian and Romanian members and alternate members of the Committee of the Regions (2). (2) Nine members seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr Emil CALOTÃ , Mr Serghei Florin ANGHEL, Mr Doru Laurian BÃ DULESCU, Mr Jenel COPILÃ U, Mr JÃ ¡nos DEMETER, Mrs Ileana Viorica ION, Mr Gheorghe BACIU, Mr Adriean VIDEANU and Mr Liviu Nicolae DRAGNEA. (3) Eleven alternate members seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr Lucian FLAIÃER, Mr Corneliu BICHINEÃ , Mr Dan Mihai GROZA, Mr Ion OPRESCU, Mr RÃ ducu George FILIPESCU, Mrs Edita EmÃ ¶ke LOKODI, Mr Tudor PENDIUC, Mr NicuÃor Daniel CONSTANTINESCU, Mr Dumitru Teodor BANCIU, Mr Alexandru CORCODEL and Mr DragoÃ BENEA, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Mircea COSMA, preÃedintele Consiliului JudeÃ ean Prahova,  Mr RÃ ducu George FILIPESCU, preÃedintele Consiliului JudeÃ ean CÃ lÃ raÃi,  Mrs Edita EmÃ ¶ke LOKODI, preÃedintele Consiliului JudeÃ ean MureÃ,  Mr Gheorghe BUNEA STANCU, preÃedintele Consiliului JudeÃ ean BrÃ ila,  Mr Ion PRIOTEASA, preÃedintele Consiliului JudeÃ ean Dolj,  Mr Tudor PENDIUC, primarul municipiului PiteÃti,  Mr Gheorghe FALCÃ , primarul municipiului Arad,  Mr Decebal ARNÃ UTU, primarul oraÃului TÃ ¢rgu-NeamÃ ,  Mr Vasile SAVA, primarul oraÃului Ã Ã ndÃ rei; (b) as alternate members:  Mr Silvian CIUPERCÃ , preÃedintele Consiliului JudeÃ ean IalomiÃ a,  Mr Mircea Ioan MOLOÃ , preÃedintele Consiliului JudeÃ ean Hunedoara,  Mr Ã rpÃ ¡d Szabolcs CSEHI, preÃedintele Consiliului JudeÃ ean Satu-Mare,  Mr Liviu Nicolae DRAGNEA, preÃedintele Consiliului JudeÃ ean Teleorman,  Mr Gheorghe FLUTUR, preÃedintele Consiliului JudeÃ ean Suceava,  Mr Marian OPRIÃAN, preÃedintele Consiliului JudeÃ ean Vrancea,  Mr Gheorghe NICHITA, primarul municipiului IaÃi,  Mr George SCRIPCARU, primarul municipiului BraÃov,  Mr PÃ ©ter FERENC, primarul oraÃului Sovata,  Mrs Mariana MIRCEA, primarul oraÃului CernavodÃ ,  Mr Adrian Ovidiu TEBAN, primarul oraÃului Cugir. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 20 November 2008. For the Council The President B. LAPORTE (1) OJ L 56, 25.2.2006, p. 75. (2) OJ L 1, 4.1.2007, p. 13.